DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the followings 
The first occurrence of the acronyms should be spelled out.
.
Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Page 1, para 0002; the first occurrence of the acronym “3D” should be spelled out.
Page 2, para 0008; the first occurrence of the acronyms “GLTF”, “GLB”, “GLSL”, “BIN” and “XML” should be spelled out.
Page 9, pare 0041; the first occurrence of the acronym “IFC” should be spelled out.
Page 9, para 0042; the first occurrence of the acronym “DAE” should be spelled out.  
Appropriate correction is required.

Claim Objections
Claims 1 – 15 are objected to because of the following informalities:  
Regarding claims 1 – 15, the first occurrence of the acronyms “3D”, “BIM”, “GLTF”, “GLB”, “GLSL”, “BIN”, and “XML” should be spelled out.
Claims 2 – 7 and 9 - 15 are dependent claims and thus also objected.  
Regarding claims 3 and 10, the limitation “the file format” lacks proper antecedent basis.
Claims 4 and 11 are a dependent claim and thus also objected.
     Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: an acquiring module configured to acquire a BIM model, an integrating module…configured to integrate the sensor, a transmitting module configured to transmit the integrated BIM model in claim 8, a parsing module configured to parse…in claim 9, a parsing module configured to convert…generate…the integrating module configured to process the acquired sensor data in claim 10, integrating module configured to process the acquired sensor data… claim 12, transmitting module is configured to wirelessly and/or wiredly transmit…in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 – 9, 12 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record, Hailemarim et al., (US 2012/0296610 A1) (hereinafter “Hailemariam”) (submitted by the applicant via IDS filed 07/08/2020).

Hailemariam discloses; 
Regarding claim 1, a 3D visual monitoring method for a building, the method comprising: 
acquiring a BIM model [i.e., BIM system 204 includes BIM data model (page 3, para 0037), (see figure 2) i.e., attributes are received as a part of BIM data model (page 5, para 0050), (see ref. 402 in fig. 4A) i.e., links sensors to BIM data model stored in BIM system 204 (page 3, para 0037), (see figure 2)] and sensor data of a building, the sensor data being collected by a sensor arranged in a building area [i.e., receive data inputs from a plurality of sensors located in the building module (see ref. 404 in fig. 2), (page 5, para 0050), (page 2, para 0026), (page 3, para 0037), and (page 3, para 0038)]; 
integrating the sensor data into the BIM model [i.e., links objects in the real world, such as sensors, to objects found in BIM system 204 (page 3, para 0037), (page 4, para 0039), i.e., associate locations of sensors 212 with BIM data model of building module 201 (page 4, 0042), (see fig. 2 and 4)]; and 
transmitting the integrated BIM model to a display terminal [i.e., visualization terminal 202 (see fig 2), (see ref. 110, 112 in fig. 2) i.e., visualization processor 100 in conjunction with visualization terminal 202 generates a 3-D visualization of the selected building module (page 5, para 0050), (page 4, para 0042), (see ref. 408 in fig. 4A i.e., visualization processor 100 leverages the semantic data available in a BIM data model to simulate and represent data in the 3D context (page 4, para 0039) i.e.,…visualization processor 100 is able to generate building module visualization (page 4, para 0042)], for use in a monitoring operation of the building [i.e., building monitoring (page 4, para 0041), (page 2, para 0025), (page 2, para 0027) and (page 2, para 0028)].  
Regarding claim 2, the 3D visual monitoring method for a building according to Claim 1, further comprising parsing the acquired BIM model to integrate the sensor data into the parsed BIM model [i.e., retrieves attributes of a selected building module 210 from BIM system 204…attributes are retrieves as a part of BIM data model (page 5, para 0049), (page 3, para 0038), (page 4, para 0039), (page 4, para 0042), (page 4, para 0045)].   
Regarding claim 5, the 3D visual monitoring method for a building according to Claim 1, wherein the integrating the sensor data into the BIM model comprises: 
processing the acquired sensor data into data compatible with the acquired BIM model for integration into the acquired BIM model [i.e., sensors readers include logic to convert data inputs from sensors 212 to a format that is suitable for visualization processor 100 (page 3, para 0038), (see fig. 2)].  
Regarding claim 6, the 3D visual monitoring method for a building according to Claim 1, wherein the sensor data comprises real-time data and historical data collected by the sensor [i.e., receive data inputs from a plurality of sensors located in the building module (see ref. 404 in fig. 2), (page 5, para 0050), (page 2, para 0026), (page 3, para 0037), and (page 3, para 0038)], and the sensor includes an imaging sensor [i.e., exemplary types of sensors (page 3, para 0037), (page 4, para 0041), (see fig. 2)], an acoustic sensor [i.e., exemplary types of sensors (page 3, para 0037), (page 4, para 0041), (see fig. 2)], a temperature sensor [i.e., temperature sensors (page 3, para 0037), (see fig. 2)], a smoke sensor [i.e., gas sensors (page 3, para 0037), (see fig. 2)], a humidity sensor [i.e., humidity sensors (page 3, para 0037), (see fig. 2)], an indoor air quality sensor [i.e., air flow sensors (page 4, para 0041)], a gunshot sensor [i.e., exemplary types of sensors (page 3, para 0037), (page 4, para 0041), (see fig. 2)], a light sensor [i.e., light sensors (page 4, para 0041)], and a presence sensor [i.e., exemplary types of sensors (page 3, para 0037), (page 4, para 0041), (see fig. 2)].  
Regarding claim 7, the 3D visual monitoring method for a building according to Claim 1, wherein the integrated BIM model is wirelessly and/or wiredly transmitted to the display terminal [i.e., visualization terminal 202 (see fig 2), (see ref. 110, 112 in fig. 2) i.e., visualization processor 100 in conjunction with visualization terminal 202 generates a 3-D visualization of the selected building module , a WEB interface is applied on the display terminal for 3D visual presentation, and the display terminal includes a mobile terminal [i.e., visualization processing module 104 is a Web application, that is stored on a remote server and accessed through network adapter 126 (page 2, para 0027), (page 2, para 0031) and (page 4, para 0045)].  
Regarding claim 8, a 3D visual monitoring system for a building [i.e., (see figures 1 and 2)], comprising: 
an acquiring module configured to acquire a BIM model [i.e., BIM system 204 includes BIM data model (page 3, para 0037), (see figure 2) i.e., attributes are received as a part of BIM data model (page 5, para 0050), (see ref. 402 in fig. 4A) i.e., links sensors to BIM data model stored in BIM system 204 (page 3, para 0037), (see figure 2)] and sensor data of a building, the sensor data being collected by a sensor arranged in a building area [i.e., receive data inputs from a plurality of sensors located in the building module (see ref. 404 in fig. 2), (page 5, para 0050), (page 2, para 0026), (page 3, para 0037), and (page 3, para 0038)]; 
an integrating module connected to the acquiring module and configured to integrate the sensor data into the BIM model [i.e., links objects in the real world, such as sensors, to objects found in BIM system 204 (page 3, para 0037), (page 4, para 0039), i.e., associate locations of sensors 212 with BIM data model of building module 201 (page 4, 0042), (see fig. 2 and 4)]; and 
a transmitting module connected to the integrating module and configured to transmit the integrated BIM model to a display terminal [i.e., visualization terminal 202 (see fig 2), (see ref. 110, 112 in fig. 2) i.e., visualization processor 100 in conjunction with visualization terminal 202 generates a 3-D visualization of the selected building module (page 5, para 0050), (page 4, para 0042), (see ref. 408 in fig. 4A i.e., visualization processor 100 leverages the semantic data available in a BIM data model to simulate and represent data in the 3D context (page 4, para 0039) i.e.,…visualization processor 100 is able to generate building module visualization (page 4, para 0042)], for use in a monitoring operation of the building [i.e., building monitoring (page 4, para 0041), (page 2, para 0025), (page 2, para 0027) and (page 2, para 0028)].  
Regarding claim 9, the 3D visual monitoring system for a building according to Claim 8, further comprising: 
a parsing module connected to the acquiring module and the integrating module and configured to parse the acquired BIM model to integrate the sensor data into the parsed BIM model [i.e., retrieves attributes of a selected building module 210 from BIM system 204…attributes are retrieves as a part of BIM data model (page 5, para 0049), (page 3, para 0038), (page 4, para 0039), (page 4, para 0042), (page 4, para 0045)].   
Regarding claim 12, the 3D visual monitoring system for a building according to Claim 8, wherein the integrating module is configured to: process the acquired sensor data into data compatible with the BIM model for integration into the BIM model [i.e., sensors readers include logic to convert data inputs from sensors 212 to a format that is suitable for visualization processor 100 (page 3, para 0038), (see fig. 2)].  
Regarding claim 13, the 3D visual monitoring system for a building according to Claim 8, wherein the sensor data comprises real-time data and historical data collected by the sensor [i.e., receive data inputs from a plurality of sensors located in the building module (see ref. 404 in fig. 2), (page 5, para 0050), (page 2, para 0026), (page 3, para 0037), and (page 3, para 0038)], and the sensor includes an imaging sensor [i.e., exemplary types of sensors (page 3, para 0037), (page 4, para 0041), (see fig. 2)], an acoustic sensor [i.e., exemplary types of sensors (page 3, para 0037), (page 4, para 0041), (see fig. 2)], a temperature sensor [i.e., temperature sensors (page 3, para 0037), (see fig. 2)], a smoke sensor [i.e., gas sensors (page 3, para 0037), (see fig. 2)], a humidity sensor [i.e., humidity sensors (page 3, para 0037), (see fig. 2)], an indoor air quality sensor [i.e., air flow sensors (page 4, para 0041)], a gunshot sensor [i.e., exemplary types of sensors (page 3, para 0037), (page 4, para 0041), (see fig. 2)], a light sensor [i.e., light sensors (page 4, para 0041)], and a presence sensor [i.e., exemplary types of sensors (page 3, para 0037), (page 4, para 0041), (see fig. 2)].  
Regarding claim 14, the 3D visual monitoring system for a building according to Claim 8, wherein the transmitting module is configured to wirelessly and/or wiredly transmit the integrated BIM model to the display terminal [i.e., visualization terminal 202 (see fig 2), (see ref. 110, 112 in fig. 2) i.e., visualization processor 100 in conjunction with visualization terminal 202 generates a 3-D visualization of the selected building module (page 5, para 0050), (page 4, para 0042), (see ref. 408 in fig. 4A i.e., visualization processor 100 leverages the semantic data available in a BIM data model to simulate and represent data in the 3D context (page 4, para 0039) i.e.,…visualization processor 100 is able to generate building module visualization (page 4, para 0042)], a WEB interface is applied on the display terminal for 3D visual presentation, and the display terminal includes a mobile terminal [i.e., visualization processing module 104 is a Web application, that is stored on a remote server and accessed through network adapter 126 (page 2, para 0027), (page 2, para 0031) and (page 4, para 0045)].  
Regarding claim 15, a storage medium for storing an instruction, wherein when being executed, the instruction implements the 3D visual monitoring method for a building according to claim 1 [i.e., system memory 102 (see fig. 1)].

Allowable Subject Matter
Claims 3, 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, none of the prior arts Hailemariam and KHAN (US 2012/0259594 A1) on the record discloses the 3D visual monitoring method for a building according to Claim 2, wherein the parsing the acquired BIM model comprises: converting the file format of the acquired BIM model to generate an intermediate data file; and generating the parsed BIM model based on the intermediate data file; and/or integrating the sensor data into the BIM model comprises: processing the acquired sensor data into data compatible with the parsed BIM model for integration into the parsed BIM model.
Instead, Hailemariam discloses receiving attributes of a plurality of building modules from a building information model; receiving data inputs from a plurality of sensors located in at least a subset of the plurality of building modules; calculating the building related data for each of the plurality of building modules based on the data inputs; and generating a 3-D visualization of a selected building module in the 
Regarding claims 10, none of the prior arts Hailemariam and KHAN (US 2012/0259594 A1) on the record discloses the 3D visual monitoring system for a building according to Claim 9, wherein the parsing module is configured to: convert the file format of the acquired BIM model for generating an intermediate data file; and generate the parsed BIM model based on the intermediate data file; and/or the integrating module is configured to: process the acquired sensor data into data compatible with the parsed BIM model for integration into the parsed BIM model.
Instead, Hailemariam discloses a system comprising a memory including instructions for receiving attributes of a plurality of building modules from a building information model; receiving data inputs from a plurality of sensors located in at least a subset of the plurality of building modules; calculating the building related data for each of the plurality of building modules based on the data inputs; and generating a 3-D visualization of a selected building module in the plurality of building modules based on the attributes of the selected building module for display on a computer screen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KHAN (US 2012/0259594 A1) discloses BIM based 3-D visualization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SYED A RONI/Primary Examiner, Art Unit 2194